OFt'lCE OFTHEATTORNEY           GENERAL     OFTEXAS
                          AUBTIN




tjailroadCcmlffalon of '?axaa
      , ?exne
/rustin
'cntleneIA:             opinion 30. o-l&10
                        Re; Tha Zssuanco, in asrtsln par-
                             ticulars, or npsciallzsdr,otor
                             c.arrlcroertttioatneunder
                             Housa Bill 351, aota of tha
                             17th Lsalslature.
           Your letter of *a%mbar 25, 194.l.reqmnts a
leg*.1opinion frm; this departllsntupon tha question,ap-
p6rt8ining  to %~%3  ?I%11351 Of the 47th b$islatm,  8tat&d
by YOU 88 roxiorre:
    "CJEZTICINIDoes ths Palbad CixdnsIon      hark"
    authorltp tmlsr this aot to issue cpaolaliwa
    mtor Carrier osrtirioatsarat those oomodltiee
    aamb In Feotlon 6 to wltr Uvaatoak, emhaIr,
    wool, zxIlk,livestock ~a~dcjtuit,.-~houaaholdoodm.
    used ortioa rudlfure end equlJmWit, OIlik ff d
               tlmbor in ita natural stat0 rm ma-
    %%$id       grain only,.or doea the Rabad      Cok
    tinaion hare authority in addttion thereto to
    issue ?peoiallzedMotor Carrier oertlfioataeror
    the tranrportatlonof pipa .usadin the oonctrw-
    tion rindrcalntrnancfb0r wster lIrm6 and pips
    linei, an8 In addltlon all other oomoditiaa w&iJh '
    by raaeon of length, width, nig!it, hci&hf, oiza
    and other physloal ohoraoteristios,requlra tha
    IUI~0r spealal dmrloe~, r00illtles or oqulplarmnt
    ror their loaCIng or unloading and 811 oamodi-
    ties whlah require npe.olalf&oilIties or 6mo$al
    xiotorvchlclss ror adequate,~eWiolent or me
    EransporSationau aama la sat out in %otfon P?"
         T~OW quention erieas      beofm1343   0r the fallowing
provlalons or IIoussElll 351.
         !%otIon 1 of the ,?ot,whIcahoonstituteponl a
dsolaratlonof polloy, dasoribas the rollwine oommod9tie8:
          ”
                Oil field eqtipBont,housahold eocd8,
     end u&d*o&'loa iurnlture and equipasnt, lIvestook,
                                                                    524

                       oi TOXIN, Pa@ 2
    Railroad Cordaisslolr


         milk, Ifrestock ?eedetW,    &rain, farismohlwry,
         tlmbar ir: it8 netural atate. wool, mohair, pipa
         uaed'ln thn oonstruotionand s&ntenanoo or water
         llnwa and pipe linea, and in addition all OCB~DEOC
,        ditiaa whloh by reabon of length, width, weight,
         height, 61~8, m .otherphysical ohersoterlntie,
         require the we 0r 8 aoial davioea, racilltiem,
         or equipment for theL loading or unloading 4~4
         all oasaoditlesrbioh reguirs epe0181 raoifitl~s
         or apeoial motor vehloles ror adoquata, erflolent,
         or f5fm treneportationz . '..*
              sootion 2 0r the Act adds paremq,h (1) to 500~
    tion 1 of the orIgini atotorCarrier Aot, ae amended, and
    oomlsta  or e detailed dsrtiitlon or the term gapeolalizod
    motor oarrier.w  ?armph    (i) ma4mr
              **(.I) *~peolallaedmotor 0arrleP    ratan 8ny
         pram owiibg. oontroll~, aamging,       operating,
         or oaurrin~to be operated any motor-propelledve-
         hiole used IA trensportlag,  over any ublio high-
         way in this State, oror'irrqular roueen on lrro-
         @U    achedutia,rw 0a maion ana ror tk0
         pneral publio with speora&w4 wp&aIoAt,       pro-l
         n&r*      ~poclallwd eauQment2n the traxmpcwta-
         tlonarrdhrn~~6thsre~;provIded,fhntChotcua
         .a~peoi~llriadraotor ahrrleP as usea in thin hot
         shall not a $1~ to motor vehlolos operatad rxolu-
         elvely with! n the iaoorporats4U&t6 of oItie8
         or townag and, provided nuther the tersnwspeoikl-
         Iwl motor oarrIor* a8 used hunin    ahell inoluib
          th o eoo a r r ierwh
                             so wig a @ Or do mlr to
                                                  o lq a g o lx -
          oluaIv8ly In the tnnmportatlan of Uveatook,
          llvamak     reedaturf, gra   , iarm aaohitlery, tbbor
          In Its natural stats xiiii Lf: wol, mohair, or pre-
          party requiring speoifmteii*qtiPaQAt aa that term
          IG hereinafter    aeriaea,or any one, or piore,of
          the foregoingwmad oovmoditlee.
               *Vor the purpose ooithIo Act the tern %pe-
          0iaiha    equipam* ~~U~UQGS,   but ia not limit.6
          to blook end tackle; hoista, arenes, windlasea8,
          gin polea, winohea, apcolal motor vehiolea, and
          auoh other derloes aa are neeeeeary for the ~aato
          and propor loading or unloading of propertr x-e-
          qtiring apeolalizedeqtipmnt for the tranriporte-
          tion~end handling thereof.
                                                                      525


        RaUroeb   ~omlsstoa    ot Texea,   Page 3


                   *'For Che purpose d thlr Aot, the tati *pro-
             porty tiequ*isq  8pamlaIlxd  e~ulpacntw Is lln%teQ .~
             to ~(1)oil field equlpr*nt, (2) housuhold poods
             an& uasd offioe rurnlture and.aquipmant,(31 pipe
             wad in the cowtruotlon and maintenacoe ot watar
             linas~end pipe Ilnes, and (1) oomaxodltlcs whloh
             by mason of lrn&h,wMth, welcht, height, olae,
             or other phyalosI tireOtati6?.iOrequire the ufie
             of apeofal devioes, faoilitiea,or aquipmenb for
             their loading, unloading,snd traneportation.
                  "*For the purpose d thie Aot, the tern *ofl
             rieid equlprient*xieam .andiccludee zeoohlnory,
             naterials,and equlpmant lnoidental to or u&d
             in the oanstruotlon,operation,  end lrdntenenee
             of taoilltias mh%oh are used for tha Uinoarory,
             produotlon,'cnd prooearlag of ostuml ms and
             petroleum, and sush r+aohhery,aeterlals, and
/            equipmentwhen tied in the oonstrwtlon andi~ mein-
    I       ~tenmae   of 9im    llnOs.va
!.
I;
                   ?8'3tiOa) Oi.BOWO Btlu. 351 WWtiS +%Ot%On 6 (d)
        oi Chsptsr 277, Aota of the 42nd Laglslature,as amendab by
        Chapter321, kots or the 65th LSgialature    ~OLrtiola
                                                            91lb,
        Feotion 6, !?ubceotlon(a), Y.A.C.E.).    It amends,%otion
        .6 (a) to read, ln pa-t, ee rollon:
                   The ??nllroad Camalm&x~ia barsbj given
             authority to lesue upon applioatlon to thoss per-
             60~10 who desire to eagae in the bwia41s~ 0r tirclu-
             portin(~ ror hire over the hlghnys or th&s.ntsts
             livestook,mohair, wool, m&Us, livestook taedstutr.
             houuehold good8, wad OftlOe fUrUltUre and eqs$@
             mea, oil rield eq&ment, tiaber in its natunl
             state, ram .aachlwrryand cseln, *?$eolallzeC?totor
             Carrier* certlrloetsswhen it is shoun by su%sban-
             tie1 eridenoa that them wrists (1) a publio WOO*
             eltp ror nuoh aervloe, anti that (2) pub110 aomen-
             lenoe ~111 be prumotrd by tho &renting or raid
             appllcctlon.R
                   It appears that Seotlon 3 of Houaa ?3ill351, in
        'imend    nsotlon 6~(a),doer not inoluda within ita enumra-
        tiotiof oosmcdltleaoartoln ona8 whloh asa fnoludsd within
                                                                526

yi~llsaed
        Coraml8slon
                  or !?exaa,
                           Pam i+


the desoription oontalned in %otion 1 OS ths Aot and in
the deSlnltlon~~oontalned
                        in eeotloa2 oi the Act. Henoe
your Question.

          3eotion 4 0s #a Aot eaend8~tho notor carrlar law
by hddlna !:eoCion5u ckereto. :reotioa5i3,tmong oC!aerEhingn,
pIW?ldOet
         n*~~otlon 58. (a) !%a &m?lasj.on la h&bf
    sivs'neuthorltjrto issue upon ap$llcctloaand
    hearin@ m6 provldrd ir this wt, to those praom
    who de8116 to engage in the business of e wspeolal-
    laed reoboraarrler", oertifioatas0s oonvsnionoe
    end neoseoltj in ths mmmer and under the term
    end oonditlons.ae grwlded in thla Aot.

         "'. . . .
        -'(b) f:onotor oarrler~ehelltrcaaport 011
    Held equipment,howahold goode,used oSSloo'W
    r&tore enC equ:psfmt,Uveetoak, nlSk, livestook
    rdaur,     grain, rarrazmhbery, tlnbar in ifa
    wha7ll st&te,'woo~or nohair, on a4 hl&?tR~ in
    thla Btate unles# tbero ir in r0r0eirithraupeot
    to suoh oarrier end euoh eerrler ia mrner or ler,
    no OS a .oortiSio8te0r oonvonienoeanb nsoess$ty
    lomed pureuant to e SLnding and ooz&aici.qe de-
    olaratiou thet a ocoeeoity ropulrta ruch opcrntion
    or (Icontra& oorrlur pcmlt faaueC by the coz.&s-
    &on, euthorizinqthe,t~e~sportatlonOS moh oonmo-
    di8y or oomcoditles:
         "'(0) The Corasisslon
                            shull have no jwlstlio-
    tion to oonalder, eat for hearing hear, ordeter-
    ninb a4 ag~lloatiotl  SW a 0hdtmt3     0r canven-
    %enoe end neoessity authorlalngthe opexation 08
    l *epeolall*ze%notor ccrrler* or onr othor cnmm
    .oarrieroxoept as provided in the jrreoedlngpera-
    graph ilnleesthe applloationshall bu in wlting
    and sat rorth in d0tell the roilotingiaatc: (ThO
    requlreninter0iL0w)
                                                                 .-




                                                                           527

    R4llroad Com~Iorrion
                       OS Texas, Pa@          5


              *'id) Bsfore enp ouoh appliaation ahall b4
         graritd, the Comlsslon shall hsrr, consider 0na
        -Q4trmlna 4alC 4i@loetion in acaordenaewith
         ~eotloaa8, 9, 11, 12, 13, 13a; 14 and 15 of Chap-
         ter 277, hats ot the Forty-flrat Lsglalatuls,
         Regular %wsion, 4s meadad (M. 5llb, Rsvl44d
         Civil %atutsa of the 3ute of 7'4~~4,1925, aa
         eE4nUed) * * **"
                Eubeeotlons (61, (f), (,g)anQ (h) of !Wtlon 5a
    pro~arlbe other rcgulatlonsnot p4rtlusnt to the qustlon
    at hand.
               It la at on00 manlrest thut reotlon 5a, added by
    !%atiaa k of Houa4 Bill No. 351, when read in aaruuatlon
    with eootion 1 sod fktatlou2, tha latkr adding paragraph
    (I), cuthorla@8 the Caaminlon to luus 8pealallzrd    aotor
    oarrlero8rtiiloatesror th4 tram rtatlonof the 0dafti~i
    oopllaadltles in qu44tlon. And no df"
                                        ffloulty mild arlso XV-
    paAlng this authority 0r the Coac3fselon  w4re only *a0
    e4vetal provl8louo imolved.
                 we have cay to deaiee if th4 ataanbmmt to sea-
    tlon 6(a) effeoteilby Yaatlon 3 ot Xoum B%ll 351, repro-
    aat     a &itatlon    up$nh the other parta of the Aot ia thla
    Z-pMt..      Ia our opinioa it doea not.
                Two undarlylngpurpose8 are apparent in Howe 81l
    351. Ona to areatea nau olaas of aarrlers, dsalgnatsd             a8
    4peaielizednotor oarrlbr4, to engap ln th4 busfnens 0r
    tranaportlngaertala d4earlbed aaaPPobiti44, the other to
    deal with cpacial aomtiity oarziers having thoir.orlgin
    and rights in .Seotion6ftl)of the motor oarrler sot.
                Trw to lta uadorlyl~ purpo4.4,.
                                              Xous4 Bill 351
    aontalnn   provisione,   rim,   ometing       8na mgul8tlng mpeolal-
    ima motor oarrlsrr,a4 a naw cub oat or 14gialatlonapp4r,
    taining not only to the aonmoaiti' 44 forasrly the aubjoet at
    apeoia~ ragulation in old ?eation 6(d) but othere in aadftion
    thereto, via, pip4 used in the oonatruotionand malntenmm
    or water lime and pipe llms and other aamditlea          whish by
    reamin of length,  width, ml&t,    height,   slz;s, and other phy-
    8laaf,&eraaterlstioa    re~ulre the ua4 of 4p44181 d401446,
    faallltleeor 4qulps4nt; ena, aeoond,provls2onsiqp4alflaally
    amm&rSg olU %otlon 6(d) an& brlw           the 4ubj44t matter




.
~4llro4d Cca&aalon qf Taxao, Page 6


thmoi     within the new raq=:immente;as well a4 other provl-
lions            0r the permits fon34rly lsewd under old %a-
        tr4titin27
tion 6(a).
          The amen&mntto 'aation 6(a) d44arlbee oulp the
&zm&tlea    orl&mllg enumerated ln Seation 6(d) 40 to whlah
4p4cisl oommdlty perxzitohad b44n 144usd. Thateawldmxlt
simply dunomtr4tas, and eflacts, the 14 15latlv4 Intent that
the oumo&ltle~adeeorlbbd,rormsrlyrsg.?I  ate& unCer the old
law, should hanoaforthbe subJeatto ths sddftioml regula-
tiona oonolatentwith the fundammtal purposs oi Bouo4 9111
      Thla 5s Surthor indicated by the quotcb provlelonof
?%OXJ 5a(?) ai aaged by S'uotion  4 of Ifcw~~Bill 351.
          Them+ IR muoh 6uplioatlon anf~rop4tltlon In Bouso
Bill 353. Numer o u s o f Ita pro~iaione lr o unneoseeary to
eahievs tho pur90~00 ot the rat in tha pertieUlare    under
aontiilerstl.on.The raot or this fluplloetlon,    htwaver,can-
not be given the efroot0r dsrsatlnglts.purpoaes. That the
restrloted   anbjeab matter of tko aaeudmsnt to qeotlan   6(6)
          by and iuoludodwithin the larger oubJoot matter
is covoretl
or:yrz    2 and rootion4 d-8 not ~itllitetsagainst our
            Thare lo obvlouelp110z-oreraaeon to ooaslder
the anwudnkt to Ceation6(6) as a linitationupou tha aat
itself 'thanto oonolude, fnsorar 40 tha wbjeot      uad4r ootk-*
aiderationis OQLIQO~SOU,  that tha emandutant
                                            to reatlon6(d)
xiwiy
    b4 4ntlr4l.y
               blsreg4rdeb.

          You am themfore advlaad thht it.%8 the opinion‘
of thle Gepartment,la spoolrlioanswerto ths tp?atlanruhfah
~QU hzv4 propouu&4d,that th4 Railroad Cw~!~aeion6-e here
authorityunder Eouce 8111 351 not only to iebue epeaialired
xsotor oarriar osrtitloataefor the eamodltlee nsaed l.z%a-
tlon 6(a), as aaendsd,but also, in additionthereto,for
thtitransportationor 4lp4 used in the oonmsruot~onand min-
tenanae oi water line4 and &mm ltu44, and other ommoditioe
V&I&I by reason of 14u@h, width, wal@bt,height, 01~s 0x14
other physioal oher4ateriatla8,rsquir4 the use of apeolal .
devloea, faallltl4s or squipmnt for their loading or uu-
          and oommdltiae ntilohrequire 4 oolal facillti40or
lotldlnr.~,
BpBai41 mot0Y vohioloa for o4sqMte errPoixtntor ear4 tranu-
portation, OS defined in pora~aph  Ii) aaxeddod by Footion 2
of xjusa Bill 351.